Hm, C. J.
1. An assignment of error, in a petition for certiorari, that “the verdict was without any evidence to support it and was contrary to law” is sufficiently specific to bring under review all the evidence set out’ in the petition, when the writ is not sanctioned, or, when sanctioned, as verified by the answer of the magistrate to the writ.
2. The game called “skin” is as general and popular with the negroes of the South as the game of poker is with the white population of the entire country, and this court will judicially recognize that both games are played with- cards. Sims v. State, 1 Ga. App. 776 (57 S. E. 1029).
*399Decided October 14, 1910.
Indictment for gaming; from Butts superior court — Judge Reagan. August 18, 1910.
G. L. Bedman, for plaintiffs in error.
J. W. Wise, solicitor-general, O. M. Buhe, contra.
3. This court will not undertake to pass upon the credibility of witnesses. That is a matter exclusively for the jurors; and their verdict will not be set aside, although supported only by a witness of alleged bad character, and against the testimony of many witnesses of alleged good character. Judgment affirmed.